Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) currently presented have been considered but are moot in view of new grounds of rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kim [US PGPUB 20170179205] in view of Lee et al. [US PGPUB 20170078543] and Perdices-Gonzalez et al. [US PGPUB 20170310956] (hereinafter Lee and Perdices-Gonzalez).

Regarding claim 21, Kim teaches a display screen comprising:
a first display region (AA, Para 45, Fig. 1);

wherein in the first-type light-emitting unit, a transparent pixel-defining layer (210, Para 61; wherein pixel-defining layer is defined as portion of material 210 to be referred to a pixel layer (pixel electrode), where portion of 210 in VIA of the device is not defined as the pixel layer) is provided on the material (provided on the bottom surface of …, Fig. 3F).
Kim does not specifically disclose that material 221 is electro-variable light transmittance material being light absorbable during a power on process, and the electro-variable light transmittance material being light transmissive during a power off process during a power off process.
However, the undisclosed limitation by Kim is understood to be a characteristics of the electro-variable light transmittance material and not a structural limitation of the material. Thus, any material similar to that taught by the Applicant (i.e. polyaniline, polythiophene, and polythiophene derivative) would be considered to essentially have the disclosed characteristics (the response to voltage).
It is noted that material 221 of Kim’s invention includes poly(3,4-ethylenedioxythiophene –PEDOT or other materials (Para 63/65; wherein PEDOT is a polythiophene material). Therefore, material 221 of Kim it is deemed to essentially have the claimed characteristics.
Moreover, referring to Para 139 of Lee’s invention, Lee teaches that poly(3,4-ethylenedioxythiophene is an electrochromic material which is not light transmissive during a power on process and light transmissive during a power off process during a power off process (wherein when an electrochromic material becomes 
In view of such teaching by Lee and Perdices-Gonzalez, it would have been obvious to a person having ordinary skills in the art that the combination of the prior art teachings makes obvious the claimed invention, wherein such combination is obvious based on the rationale of relying on known teachings in the art to arrive at the claimed invention (MPEP 2143).
Furthermore, as claimed, the non-explicitly disclosed by Kim seems to be no more than a type of functional language. It should be noted, the claimed language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing/function as claimed, then the prior art meets the claimed limitation (MPEP 2114).
A person having ordinary skills in the art will understand that the combination of the prior art teachings would met the limitation of the present claim.



In view of another interpretation of the Kim reference, claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kim [US PGPUB 20170179205] in view of Lee and Perdices-Gonzalez (hereinafter Kim205).

Regarding claim 1, Kim205 teaches a display screen comprising:
a first display region (AA, Para 45, Fig. 1) for arranging a front device (–although the limitation front device is considered not positively required, see Kim, Para 5 –liquid crystal display apparatus);
an outside surface of an object);
wherein in the first-type light-emitting unit, a transparent pixel-defining layer (210, Para 61; wherein pixel-defining layer is defined as portion of material 210 to be referred to a pixel layer (pixel electrode), where portion of 210 in VIA of the device is not defined as the pixel layer) is provided on the material (provided on the bottom surface of …, Fig. 3F). 
Kim205 does not specifically disclose that material 221b is electro-variable light transmittance material being light absorbable during a power on process, and the electro-variable light transmittance material being light transmissive during a power off process during a power off process.
However, the undisclosed limitation by Kim205 is understood to be a characteristics of the electro-variable light transmittance material and not a structural limitation of the material. Thus, any material similar to that taught by the Applicant (i.e. polyaniline, polythiophene, and polythiophene derivative) would be considered to essentially have the disclosed characteristics (the response to voltage).
It is noted that material 221b of Kim205’s invention includes poly(3,4-ethylenedioxythiophene –PEDOT or other materials (Para 63/65; wherein PEDOT is a polythiophene material). Therefore, material 221b of Kim205 it is deemed to essentially have the claimed characteristics.
Moreover, referring to Para 139 of Lee’s invention, Lee teaches that poly(3,4-ethylenedioxythiophene is an electrochromic material which is not light transmissive during a power on process and light transmissive during a power off 
In view of such teaching by Lee and Perdices-Gonzalez, it would have been obvious to a person having ordinary skills in the art that the combination of the prior art teachings makes obvious the claimed invention, wherein such combination is obvious based on the rationale of relying on known teachings in the art to arrive at the claimed invention (MPEP 2143).
Furthermore, as claimed, the non-explicitly disclosed by Kim205 seems to be no more than a type of functional language. It should be noted, the claimed language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing/function as claimed, then the prior art meets the claimed limitation (MPEP 2114).
A person having ordinary skills in the art will understand that the combination of the prior art teachings would met the limitation of the present claim.


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lee and Perdices-Gonzalez and further in view of Matsubara [US PGPUB 20160358988].

Regarding claim 22, Kim teaches that the electro-variable light transmittance material and the pixel-defining layer have an equal thickness (Fig. 3F).
The modified device of Kim does not specifically disclose that a thickness of the electro-variable light transmittance material is about 1 μm to about 3 μm, and a thickness of the pixel-defining layer is about 3 μm to about 5 μm.
Referring to the invention of Matsubara, Matsubara teaches an exemplary thickness of a pixel electrode 29 in a display device, wherein the thickness of 3 μm (Para 63).
In view of such teaching by Matsubara, it would have been obvious to a person having ordinary skills in the art to have the modified device of Kim further comprises the pixel electrode thickness as taught by Matsubara based on the rationale of combining prior art elements/teachings according to known methods to improve similar devices (methods, or products) in the same way (MPEP 2143).
A person having ordinary skills in the art will understand that the combination of the prior art teachings would met the limitation of the present claim –where the each of the electro-variable light transmittance material and the pixel-defining layer has a thickness of 3 μm.

Allowable Subject Matter
Claims 1-9, 11-17 and 19-20 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470.  The examiner can normally be reached on Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ISMAIL A MUSE/            Primary Examiner, Art Unit 2819